Citation Nr: 1625607	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial, compensable rating for status post-surgical removal of left keloid posterior earlobe, rated 10 percent disabling on the basis of a painful scar, since October 22, 2014.

3.  Entitlement to an initial, compensable rating for status post-surgical removal of left keloid posterior earlobe with residual keloid, evaluated as noncompensable since August 24, 2009, on the basis of disfiguring scar.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection bilateral knee disorders and granted service connection for a left earlobe disability, with a noncompensable rating, effective August 24, 2009.  

The Veteran testified at a Board hearing before a Veterans Law Judge in October 2012; a transcript of the hearing is associated with the claims file.  In April 2016, the Board notified the Veteran that the Veterans Law Judge who presided over his hearing was no longer available to participate in a decision on his appeal, and gave him the option to have a new hearing.  Later that month, the Veteran responded that he did not want to appear at a new hearing.

In April 2014, the Board granted service connection for a low back disability and remanded the above matters for additional development.  The Board also remanded a claim for an increased rating for bilateral hearing loss for a statement of the case (SOC).  The Agency of Original Jurisdiction (AOJ) issued the requested SOC in August 2014.  In a May 2016, brief to the Board, the Veteran's representative listed the hearing loss disability as an issue on appeal.  The Veteran did not; however file a substantive appeal as to that issue; and the AOJ closed the appeal without certifying it to the Board.  .  

In April 2015, the AOJ granted a separate 10 percent disability rating for status post-surgical removal of left keloid posterior ear lobe, with residual pain, effective October 22, 2014, based on a painful or unstable scar.  This grant of a separate rating arose from the initial rating issue already on appeal.  As such, both the initial noncompensable rating for the left earlobe scar and the separate rating for left earlobe scar, with pain, continue to be before the Board.  

In June 2015, the Veteran indicated that he wanted an earlier effective date for the separate 10 percent rating, contending that it should have been effective with his claim for service connection for the left ear lobe disability, received on August 24, 2009.  The Board is considering this matter as part of the initial rating on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board previously remanded to obtain new VA examinations for the left earlobe scar increased rating claim and an etiology opinion as to the bilateral knee disorder claim.  Although the AOJ obtained the requested VA examinations in October 2014, and a later addendum medical opinion, the examinations were inadequate.  New VA examinations are necessary.

The left earlobe scar examination was inadequate for rating purposes.  The VA examiner was unclear as to the symptoms related to the Veteran's neurological impairment.  For example, the examiner did not clearly indicate which cranial nerve was involved, under the medical history section of the report.  Later, the examiner appears to indicate that the cranial nerve II was involved.  However, if cranial nerve II was involved, the Disability Benefits Questionnaire (DBQ) indicates that a complete Eye DBQ should have been filled out, and no such DBQ was performed.  Furthermore, the examiner also indicated that the Veteran had symptoms attributable to cranial nerves V-XII, including mild numbness to the left, lower face, as well as, difficulty chewing (without indicating severity).  The record is thus unclear which cranial nerve(s) is involved with the Veteran's service-connected left earlobe scar and neurological symptoms.  As such, a new VA examination is necessary to clarify such matters.  Furthermore, any findings may impact the rating of the left earlobe scar and the claims for increased ratings are inextricably intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

As to the bilateral knee disability, the VA examiner appears to have based her opinion on there being no mention of the knees in the service treatment records or provided a medical explanation.  However, the Board notes that in a February 2010 VA memorandum, the RO indicated that it did not have a complete copy of the Veteran's service treatment records.  Further an opinion based on the absence of service treatment records is legally insufficient.  Dalton v. Nicholson, 21 Vet App 23 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion as to whether a current knee disability is related to an in-service injury.  The opinion provider should note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) RIGHT and/or (ii) LEFT knee disorder?  A current disability is one shown at any time since 2009, even if it has since resolved.

b)  Is it at least as likely as not that any (i) RIGHT or (ii) LEFT knee disability is the result of a disease or injury in active service?  

The examiner should specifically consider the Veteran's reports of injuring his knees at the same in-service incident when he fell from a ladder and injured his back (in December 2000) and has had chronic pain since that time. 

The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the Veteran's service-connected low back disability caused or aggravated (permanently worsened beyond that due to the natural disease process) any (i) RIGHT or (ii) LEFT knee disorder?  

The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

If further examination is recommended, this should be arranged.

3.  The Veteran should be afforded an examination to assess any neurologic impairment and scaring associated with the service connected left earlobe surgery.  The examiner should review the claims folder.  

The examiner should describe any associated neurological impairment; specify which nerves involved and the severity of symptoms caused by the disability.

The examiner should provide reasons for the opinions.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case; before returning the record to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

